Nolan, P. J.
(dissenting). Our function in this proceeding is to determine whether the Board illegally determined to the prejudice of the petitioners that the building permit issued in 1953 for the erection of an apartment house on the subject premises was properly and lawfully renewed in 1957 by the Superintendent, despite the conceded fact that the conditions imposed by the saving clause contained in the 1953 ordinance had not been complied with. The decision of the Board was based on the conclusions that it was empowered by law to make such determination as in its opinion should be made upon the hearing of an appeal, that it had the power on hearing an appeal in a case involving practical difficulties or unnecessary hardship to vary the application of any of the regulations of the ordinance relating to the use of property, and that practical difficulties and unnecessary hardship had prevented the OAvners of the subject property from carrying out the strict letter of the saving clause contained in the ordinance. Consequently, the Board determined that the conditions imposed by the saving clause should be varied or dispensed Avith so as to permit the renewal of the building permit, and, on the basis of such variance or dispensation granted in 1958, decided that the building permit could properly have been reneAved in 1957, and that the action of the Superintendent in reneAving it in 1957 Avas regular and proper.
In my opinion the decision made by the Board Avas Avithout AArarrant in Iuav and petitioners properly commenced this proceeding to obtain relief from it. Originally, their right to appeal from the renewal of the building permit might Avell have been questioned. They Avere not parties to any application made to the Superintendent and he had not refused any request or demand made by them. However, the Board entertained their appeal and decided the question presented against them, on the merits. Faced Avith that determination, Avhich may, if permitted to stand, preclude them from obtaining relief in any other action or proceeding (cf. Matter of Beckmann v. Talbot, 278 N. Y. 146), petitioners are parties aggrieved and are entitled to a revieAAr of the decision of the Board in this proceeding.
It is not clear from the record Avhether the permit issued in 1953 expired by its terms prior to its reneAval in 1957. It may be assumed from the findings by the Board and from statements contained in the briefs that the permit Avas issued for *118a term of one year and expired automatically on November 29, 1954. There is no express authority in the zoning ordinance or in. the building code of the City of Yonkers (General Ordinance No. 9, 1926, as amd.) for the renewal of a building permit. Neither is there any authority, however, for limiting the duration of such a permit to one year. The zoning ordinance, except with respect to variances and exceptions, provides (§ 12-B-50) that the permit shall authorize “ the erection of the structure or building ”, and the building code (§ 4, subd. 4) provides for the expiration by limitation of permits under which no work' is commenced within one year. It may be assumed, that it is because of the latter provision and to facilitate enforcement of the building code that the Superintendent of Buildings issues permits for one year only and, as the findings by the Board indicate, customarily renews them after the year has expired, if construction has been commenced during that period. The permit in the instant case appears to have been renewed as a matter of course, in accordance with customary procedure, and the act of renewal was apparently intended to amount to no more than a determination that the permit had not expired, since construction had commenced. If nothing more were involved than the right of the Superintendent to renew a permit under such circumstances so as to permit the continuation of construction work which would not be in violation of law, I would have no doubt that the Superintendent’s action could be sustained, even though no specific authority had been given him to renew a permit. However, that was not all that was involved in the instant case. Upwards of two years had elapsed since the issuance of the permit, and the work required to be done within one year had not been performed, nor had the building been completed. Consequently, any further construction work on the apartment house would have violated the restrictive provisions of the zoning ordinance, since the building to be erected was prohibited thereby in an “ MG ” district, in which the subject property is located. The building code provides (§ 4, subd. 1) that in the event that a building for which a permit has been issued is not built in accordance with the zoning law, the permit shall be deemed revoked, without notice, and it is fundamental that no building permit by an administrative official can effectively authorize the erection of a building or structure in violation of law (Marcus v. Village of Mamaroneck, 283 N. Y. 325, 330; City of Yonkers v. Rentways, Inc., 304 N. Y. 499, 505).
*119Consequently, when application was made in 1957 for the renewal of the building permit, the owners of the property had no right to proceed to erect the building for which they had filed plans, without further permission by an authorized agency of the city, whether their building permit had expired by virtue of its terms or not. Moreover, whatever power may have been vested in other city officials or departments to grant such permission, the Superintendent had none. His duty was to enforce the ordinance, and he had no authority, except with respect to matters which are not pertinent to this controversy, to vary or modify any of its provisions.
Neither did the Board have any authority to vary or dispense with the provisions of the saving clause. The Common Council, which amended the zoning ordinance in 1953, was not obliged to make any concessions or to extend any privileges to property owners who had filed plans for the construction of buildings which were prohibited under the new regulations, if such owners had not acquired vested rights under previously issued building permits (Matter of Glass v. Zoning Bd. of Appeals of City of Yonkers, 5 A D 2d 991). The Common Council elected, however, to extend to such owners the privilege to erect their buildings, but it also specified precisely the conditions under which the privilege might be exercised. Construction of the buildings was required to be commenced and completed within the times limited by the saving clause. The Common Council recognized the right of the Board to vary or modify the application of the new restrictions pursuant to the provisions of the General City Law (The City of Yonkers, N. Y., Zoning Ordinance of 1953, § 10-D-10) but it gave no authority to the Board or to any other city board, department or official to vary, modify or dispense with the conditions which it had attached to the privilege of erecting nonconforming-structures without further legislative or administrative permission, or to excuse an owner of land, who desired to exercise that privilege, from compliance with the conditions attached thereto. The legislative intent, as expressed in the 1953 ordinance, seems perfectly clear. Buildings which conformed to the new zoning regulations could be constructed on compliance only with the building code. Nonconforming structures for which plans had been filed could also be constructed without further permission from the Common Council or any other board or department provided they were constructed within the times limited by the saving clause. No action by the Board *120was authorized or necessary in either case. Other nonconforming structures, including those for which plans had been filed and which were not erected within the times limited could be constructed only if permitted by the Board under authority granted by the ordinance or, in cases of practical difficulty and unnecessary hardship in carrying out the strict letter of the new regulations, by the General City Law. The circumstances under which the Board could act and its authority to grant relief in addition to that specifically provided by the General City Law were clearly defined. No mention was made of power to amend or modify the provisions of the saving clause. On the contrary the ordinance expressly provided (§ 10-D-10.1) that the jurisdiction of the Common Council should not be “infringed upon by action of the Board of Appeals in any matter which should appropriately be the subject for an amendment to the Zoning Ordinance or Zoning Map ”. The Board could act if a property owner was prevented by practical difficulties or unnecessary hardship from complying with the new zoning regulations which applied to his property. It was given no authority to act when a property owner was unable to meet the conditions which would have called the saving clause into operation, even though practical difficulty and unnecessary hardship might have prevented the owner from meeting those conditions (Matter of Glass v. Zoning Bd. of Appeals of City of Yonkers, 5 A D 2d 991, supra).
The General City Law gives a board of appeals no greater authority than that provided by the ordinance. Section 81 of that statute provides that where there are practical difficulties or unnecessary hardship in carrying out the strict letter of a zoning ordinance, a board of appeals may grant relief. Under that grant of power, however, a board of appeals exercises a limited jurisdiction. Its function is to provide a measure of flexibility in the application of the general rules regulating the construction of buildings or the use of land. It cannot act until an owner has requested permission for a use of his land which does not comply with the strict letter of the ordinance (cf. Dowsey v. Village of Kensington, 257 N. Y. 221, 227). If it does act, it has authority to vary or modify only the application of the provisions of the ordinance relating to the use, construction or alteration of buildings or the use of land. A board of appeals may act to relieve difficulty or hardship in carrying out the restrictive provisions of the ordinance. It may not act to relieve difficulty or hardship in avoiding them.
*121In the instant case, the owners of the subject property have failed to demonstrate any difficulty or hardship in carrying out the strict letter of the ordinance insofar as it regulates the use of propei’ty in an “MG” district. What they have demonstrated, or at least the Board so.found, is that they have suffered difficulty and hardship which prevented them from avoiding the new regulations which affect their property. Neither did the Board vary or modify any of the provisions of the ordinance relating to such use. What the Board did was to dispense with the conditions, provided by the legislative branch of the city government, that limited the time within which buildings or structures which did not conform with such regulations could be constructed without application to the Board for relief. Neither the statute nor the ordinance gave the Board any such dispensing power. If it be assumed, however, that what the Board actually accomplished was to vary the application of the provisions of the ordinance which regulate the construction of buildings in an “ MG ’ ’ district, because the owners had been prevented by practical difficulty or unnecessary . hardship from complying with those regulations, the reasons which the Board gave for its action are insufficient to justify such relief, and there was no proof of any facts which could sustain such a determination. No one has attempted to establish in this proceeding that the property in question would not yield a reasonable return if used only for a purpose allowed in an “MG” district (cf. Matter of Otto v. Steinhilber, 282 N. Y. 71, 76; Matter of Taxpayers’ Assn. of South East Oceanside v. Board of Zoning Appeals of Town of Hempstead, 301 N. Y. 215; Matter of Crossroads Recreation v. Broz, 4 N Y 2d 39, 43). A variance may not be granted because land which can yield a reasonable return, if used as permitted by pertinent zoning regulations, would yield a greater return if used for a prohibited purpose (cf. Matter of Joyce v. Dobson, 255 App. Div. 348, 350; Matter of Stillman v. Board of Stds. & Appeals of City of N. Y., 222 App. Div. 19, affd. 247 N. Y. 599), nor should it be granted because a property owner has been unable to meet conditions imposed by law which would have given him relief from such regulations without a variance, or because he has incurred expense in reliance on a permit illegally issued.
It may be that the circumstances disclosed might justify the granting of relief by the Common Council to the owners of the subject property. That question may not be determined, however, in this proceeding. It is sufficient to say that these circumstances did not justify the granting of relief by the Board of Appeals.
*122The determination should be annulled, and the matter should be remitted to the Zoning Board of Appeals of the City of Yonkers, with directions to reverse the decision of the Superintendent of Buildings of the City of Yonkers.
Murphy, Hallinan and Kleikeeld, JJ., concur with Beldó ok, J.; Nolan, P. J., dissents and votes to annul the determination and to remit the matter to the Zoning Board of Appeals of the City of Yonkers, with directions to reverse the decision of the Superintendent of Buildings of the City of Yonkers, in opinion.
Proceeding dismissed, with $50 costs and disbursements.